Allow me at the outset to congratulate you, Sir, on your assumption of the presidency of the General Assembly at its seventieth session and to assure you of Belize’s steadfast support and cooperation. I deem it both fortuitous and fitting that I am accorded the privilege of addressing the Assembly on the occasion of the International Day of Non-Violence.
The theme of this session, “The United Nations at 70: the road ahead to peace, security and human rights”, provokes the question of whether the United Nations, as presently constituted, is up to the task of providing the world community with the protection that it will so genuinely need in the coming years and expects to obtain. While the events that gave rise to the founding of the United Nations seventy years ago are in many respects similar to some of the events we see today, it can legitimately be argued that the world of 1945 was neither confronted with, nor could it contemplate a phenomenon as potentially intractable and catastrophic as climate change. Does it therefore follow that the United Nations is not imbued with the resilience to deal satisfactorily or adequately with that most ominous and dreaded phenomenon?
Thanks to the information age and the attendant communication revolution, the ubiquitous media, both mass and social, incessantly publish disquieting global events widely and instantaneously. The events accentuated by the media are, for the most part, those that speak to the multifarious threats, misfortunes and disasters being experienced on a daily basis by humankind. Those threats have their roots in human-
made causes. The accelerated phenomenon of climate change — giving rise to the inexorable melting of the glaciers, the rising and warming of the oceans and seas, the spawning of super typhoons, hurricanes, tornadoes and floods, droughts, desertification, and the indiscriminate igniting of conflagrations of gigantic proportions - is increasingly attributed to anthropogenic interference with the climate system.
The senseless violence and excesses of terrorists, religious extremists, rogue soldiers, police and security personnel, human and drug traffickers, and regimes that brutally, mercilessly and wantonly slaughter their own citizens and citizens of other countries who in their view pose a clear and present danger to them or to their vital interests — all these constitute human-made threats to the world’s population.
Of all those threats, however, the one that poses the greatest existential threat to our entire planet and all living things thereon is climate change. Eminent scientists opine and predict that the damage that will be done to the world’s marine life and ecosystems caused by, for example, melting glaciers and rising sea temperatures alone are incalculable and irremediable. They predict that there will be a similar impact on the world’s flora and fauna and terrestrial ecosystems from large-scale and indiscriminate deforestation and desertification. One obvious consequence, among others, of such occurrences could be a severe curtailment in the world’s vital food supply and the advent of the spectre of massive starvation worldwide. Such occurrences would unquestionably have a negative impact on all of humanity, for we all inhabit the same planet and share the same core needs, adequate food supply being only one of them.
Even as the United Nations endeavours to deal with the dire consequences of climate change, it still must dutifully serve the aspirations of our peoples to enhance their economic and social development. Although globally we can claim some success in poverty eradication, the current unprecedented, desperate and perilous flight of hundreds of thousands of people from the perennially impoverished South to more affluent regions is irrefutable evidence of the most urgent need to do more for the poor and the powerless.
It is axiomatic that in times of deep personal crisis, such as when someone is diagnosed with a terminal illness, one does not stop to count the cost of finding a cure. On the contrary, strenuous efforts are immediately initiated in search of one, even if that
15-29816 33/45

A/70/PV.25 02/10/2015
entails the exhaustion of one’s life savings. Given the clear and present existential threat posed by climate change, it is imperative that that threat be treated with no less urgency and gravity than that with which a diagnosis of a terminal illness is treated. And we must do so in tandem with our ongoing quests to vest our people with hope, opportunities and a chance for the future that they deserve.
To that end, our world community must be prepared to deploy whatever resources that may be required without counting the costs. It would be most unwise for the wealthy nations — whose historic responsibility it is to furnish those necessary resources without this proof — to regard contributions made to meet these challenges as simply an exercise in philanthropy or altruism. Nothing could be further from the truth. Such contributions are vital investments in the survival of planet Earth and of all living things therein.
Some countries are evidently in greater and more immediate danger than others from the effects of climate change at this time. What is happening in the Bahamas as we speak and what happened in Dominica and in still earlier in Vanuatu are constant and incontestable reminders of the particular vulnerability of small island developing States (SIDS) and low-lying coastal States, like my own country, Belize. My Government expresses its deep solidarity with our fellow SIDS and assures the Assembly of our fullest support for them. Today, they are on the front lines; tomorrow it will be us. For no country will escape the devastating impacts of climate change, which does not defer to size, borders or wealth, or lack thereof.
The lessons of history are salutary. The tragic sinking of the mighty Titanic reminds us that whereas those passengers berthed in the lower decks were the first to perish as that giant ship made its perilous descent toward the dark depths of the Atlantic on that fateful day of 10 April 1912, ultimately all passengers on that ill-fated ship who had not been rescued in life rafts perished by drowning, including those berthed on the top-most deck. We cannot afford to forget for one moment that all of us human beings are merely passengers on planet Earth, sailing ceaselessly in the celestial firmament.
Belize is ever mindful that our community of nations, not unlike the proverbial chain that is only as strong as its weakest link, is only as strong as the weakest of its members. Small and weak though they may be, nations like my own form an integral part of
humankind’s food chain and security ecosystem. Any impairment of that food chain or security ecosystem potentially imperils the security of humankind globally.
In its 70-year history, the United Nations has undeniably made notable inroads to combat climate change and promote sustainable development. It has galvanized attention to climate change and adopted a Framework Convention to fashion a global response to stabilize greenhouse gas emissions without jeopardizing global development. The United Nations has marshalled financial, scientific and technological support for countries in need of it and, with the adoption of 2030 Agenda for Sustainable Development (resolution 70/1), signaled a global transformation for planet, people and prosperity.
But the jury is still out on the United Nations record of achievements. Notwithstanding a global commitment to tackle climate change, our efforts have been less than ambitious, and achieving a successor global emission reduction regime hangs in the balance, not least because finance and technology are conspicuously wanting. Worse yet, the failure of the world’s Powers to agree to hold the global average temperature increase to well below 1.5°C relative to pre-industrial levels will certainly condemn small island developing States and low-lying coastal States.
Our misses in peace and security are no less grave, with the vulnerable paying the price of political expediency. Through our awesome power of communication the world is stricken with the unanswered cries of men, women and children suffering from indiscriminate acts perpetrated in Syria, Palestine, Israel, Nigeria, Ukraine and beyond.
This condition brings me back to the question posed at the beginning of my statement regarding the capacity of the United Nations to address the most pressing global challenges. Belize entertains no doubt that the power, wealth and knowledge that lie within the collective membership of the United Nations make it capable of achieving stupendous feats. But we must first commit to working together and with all stakeholders — large and small, public and private. Unity is strength. The might of the United Nations rests in its universality and the endurable values enshrined in its Charter. Belize readily shoulders its responsibilities as a member of this community of nations.
We are committed to doing everything in our power that will promote the containment, if not the
34/45 15-29816

02/10/2015 A/70/PV.25
reversal, of climate change. We have joined with our brothers and sisters of the small island and low-lying developing States in a pioneering initiative — the Small Island Developing States Sustainable Energy Initiative, which Belize proudly hosts — to foster our transition to low-carbon and climate-resilient economies. We also commit to pushing for a robust and ambitious regime in Paris that will have all of us working in lockstep to stabilize greenhouse gas emissions and safeguard the planet and the sustainable development of our people.
Likewise, we stand ready to provide every support to United Nation initiatives that will bring the warring factions in Syria, and in Israel and Palestine, to the table to find peaceful solutions to their differences. We are committed to combating terrorism, and we unreservedly condemn the atrocities perpetrated against women and girls in Nigeria by Boko Haram. We express our solidarity with the Nigerian Government on its efforts to dismantle that criminal gang and bring its members to justice.
Belize supports the ongoing initiatives to reform the United Nations to make it more representative and better able to maintain peace and resolve conflicts. We continue to call for the United Nations to engage with Taiwan, whose 23 million people stand ready to contribute, especially through United Nations specialized agencies, to resolving the world’s problems and who have every expectation that their interests should be heard and represented.
We welcome the unanimous support for the Security Council decision to terminate seven resolutions that inflicted sanctions on Iran upon receipt by the Council of a report from the International Atomic Energy Agency.
Belize also welcomes the re-establishment of diplomatic relations between the United States and Cuba, and we urge the United States to now proceed expeditiously to ending the very damaging embargo against Cuba and to return Guantanamo Bay to the Cuban Government.
We call upon powerful arms-producing nations to refrain from selling arms and weapons to those who use them to oppress others, and to warlords in war-torn countries.
Belize has always taken peace, security and respect for human rights very seriously. Our Constitution is modelled on the 1948 Universal Declaration of Human Rights, in which the protection of fundamental rights
and freedoms is enshrined. The Belize Government assiduously respects the rule of law.
Belize also endeavours to be a good global citizen. Our laws have evolved to reflect international norms and standards, covering areas from human rights to finance, creating enabling environments that promote and protect the fundamental freedoms of our people, and fostering socially responsible investment in our country. Our National Assembly has recently enacted a new and robust Banking Act and has improved regulations for our Ship Registry to bring them in line with global efforts, including those of the Organization for Economic Cooperation and Development, so as to enhance transparency and strengthen our legislative framework.
Our Government has focused very heavily on improving the lives of ordinary Belizeans. We are investing millions of dollars in improving infrastructure countrywide, including the construction and refurbishment of schools, sporting facilities, hospitals and roads. We are investing heavily in road safety to reduce injuries and deaths associated with traffic accidents. Access to public health services has been expanded throughout the country. We have made it easier for Belizeans to access affordable credit by ensuring an unprecedented reduction in interest rates through the establishment of our very own National Bank of Belize. Unemployment has been significantly reduced, by 10 per cent, while at the same time we have been able to keep the inflation rate among the lowest in our region.
Belize believes fervently in integration and in peaceful coexistence. To that end, we are also doing our part to ensure that peace and security prevail in our part of the world. Together with all Latin American and Caribbean countries, we have jointly designated our region as a zone of peace. Alongside the Caribbean Community, we stand in solidarity with our brothers and sisters in Haiti as they deal with the human rights impasse with their sister nation, the Dominican Republic. We also stand in solidarity with our brothers and sisters in Guyana and Venezuela as they work towards an amicable solution to their territorial dispute.
Earlier this year, we signed a protocol to the Special Agreement between Belize and Guatemala, to submit Guatemala’s territorial insular and maritime claim to our country to the International Court of Justice. We expect that will facilitate and speed up the process to finally and definitively put an end to the unfounded
15-29816 35/45

A/70/PV.25 02/10/2015
claims that have plagued us and our region for far too long.
